— Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered May 24, 1991, which, inter alia, granted the plaintiff Gertrude Gordon’s motion to compel disclosure of a portion of the defendant’s income tax returns and denied the defendant’s cross motion for a protective order as to those returns, unanimously reversed, on the law, the facts and in the exercise of discretion, the plaintiff’s motion to compel disclosure of the tax returns is denied, without prejudice to renewal, and the cross motion is granted to the extent appealed, without costs.
As part of her discovery demand in this litigation arising from the termination of a law firm partnership, the plaintiff Gordon sought production of the defendant’s income tax returns. The defendant cross moved for a protective order as to this request. The Supreme Court, inter alia, directed the defendant to furnish to the plaintiff his income tax forms 1040 and Schedules C, E and SE for the years 1984-1986.
*670It was an improvident exercise of discretion to compel disclosure of the defendant’s tax returns. Because of their confidential and private nature, disclosure of tax returns is disfavored (Matthews Indus. Piping Co. v Mobil Oil Corp., 114 AD2d 772). The party seeking disclosure must make a strong showing of necessity (Lukowsky v Shalit, 160 AD2d 641) and demonstrate that the information contained in the returns is unavailable from other sources (Matthews Indus. Piping Co. v Mobil Oil Corp., supra; Briton v Knott Hotels Corp., 111 AD2d 62).
The plaintiff has made an insufficient showing, at this time, of her inability to obtain the information sought from the tax returns from other sources. Accordingly, her motion to compel disclosure of the returns is denied, without prejudice to renewal, and the defendant’s cross motion for a protective order is granted.
In light of the foregoing, we do not reach the defendant’s remaining contention. Concur — Sullivan, J. P., Rosenberger, Ross, Smith and Rubin, JJ.